Citation Nr: 0532932	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  97-03 836	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
erythema multiforme.

2.  Entitlement to an increased evaluation for erythema 
multiforme, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to December 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 1998, the veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.

In March 2003, the Board denied the veteran's claims.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated in April 2004, the 
Court granted the joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
further proceedings consistent with the joint motion.  The 
Board remanded the case to the RO for notification under the 
VCAA and to schedule VA examinations.  That development 
having been completed, the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested or obtained by the 
RO.

2.  Erectile dysfunction was not present in service, and is 
not shown to be related to service or related to a service-
connected disability.

3.  Prior to August 30, 2002, the veteran's erythema 
multiforme is symptomatic at the tongue and oral mucosa; it 
is not productive of ulceration or extensive exfoliation or 
crusting with systemic or nervous manifestation, it is not 
exceptionally repugnant.  

4.  As of August 30, 2002, the veteran's erythema multiforme 
was being treated with constant use of Prednisone, a 
corticosteroid.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2005).

2.  Prior to August 30, 2002 the criteria for a disability 
evaluation in excess of 30 percent for erythema multiforme 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118 Diagnostic Code 7806 (2002).

3.  As of August 30, 2002, erythema multiforme was 60 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806, effective August 30, 2002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
July 2004 and February 2005 that told him what was necessary 
for his claims to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claims 
seeking service connection for erectile dysfunction and an 
increased rating for his erythema multiforme were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2004 and February 2005 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to identify any other evidence 
that he thinks will support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the May 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  The veteran has not indicated that 
there is any additional evidence available to help support 
his claim for service connection for erectile dysfunction or 
an increased rating for his erythema multiforme.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records do not show any 
complaints of erectile dysfunction or any diagnosis of any 
similar disability.  The veteran's separation examination is 
negative for any mention of erectile dysfunction.  The 
veteran did not begin to complain of erectile dysfunction 
until after he left service.  At the April 1998 VA 
examination, the veteran reported that he had been suffering 
from erectile dysfunction since 1993.  There is no medical 
evidence in the claims folder that suggests a direct link 
between the veteran's service and his current erectile 
dysfunction.  Therefore, direct service connection is not 
warranted for erectile dysfunction.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

The veteran has claimed that his erectile dysfunction should 
be service connected as secondary to his service connected 
erythema multiforme or the treatment he receives for the 
erythema multiforme.  A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is 
established for a secondary condition it shall be considered 
as part of the original condition.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran has been granted service connection for erythema 
multiforme, which is a skin disability manifested by a rash, 
or redness, or swelling.  The veteran has been treated for 
his erythema multiforme with Prednisone.  None of the VA 
treatment records or private treatment records suggests a 
link between the veteran's erythema multiforme and his 
erectile dysfunction.

The veteran was provided a VA examination in March 2005.  The 
examiner noted the veteran suffered from erectile dysfunction 
but stated that there was no direct linkage established in 
medical literature between Prednisone and erectile 
dysfunction.  A VA dermatologist also examined the veteran 
and offered his opinion that the veteran's erectile 
dysfunction was not likely due to erythema multiforme or its 
treatment.  This opinion was based on the medical literature.

Based on the above, the Board finds that service connection 
for erectile dysfunction claimed as secondary to erythema 
multiforme or Prednisone treatment, is not warranted.  The VA 
opinions from March 2005 indicate there is not a likely 
relationship between the veteran's skin disability or its 
treatment, and the veteran's erectile dysfunction.  There is 
no medical evidence in the claims folder that does suggest 
such a link.  The Board acknowledges the veteran's belief 
that his erectile dysfunction is related to his erythema 
multiforme or Prednisone treatment, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu, 2 Vet. App. 492 (1992).  Therefore, 
secondary service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

II.  Increased Evaluation for erythema multiforme 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The schedular criteria by which the veteran's erythema 
multiforme can be rated have changed, effective August 30, 
2002, during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 49,596 (July 31, 2002).  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of his appeal.  See VAOPGCPREC 7-2003.  Therefore, 
adjudication of the increased rating claim for erythema 
multiforme must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000.  

There is no specific rating criteria for erythema multiforme.  
The Board will rate this disability as analogous to eczema.  
38 C.F.R. § 4.20 (2005).

The treatment notes do not show any evidence of ulceration or 
extensive exfoliation or crusting, or any evidence of 
systemic or nervous manifestations, or that the veteran's 
erythema multiforme was exceptionally repugnant.  The VA 
treatment notes indicate that the veteran complained of skin 
irritation and sores in his mouth and on his tongue as well 
as redness and itching on his face and beard.

The veteran underwent a VA examination in March 1996.  The 
examiner noted the veteran's history of erythema multiforme 
in service and that it affected his face and mouth primarily 
with no involvement of the rest of the skin.  On examination 
the veteran's face was reddened and there was an area of more 
darkened skin that extended to both sides of the neck.  The 
veteran's tongue was smooth on the edges with roughening 
underneath and a white plaque on the center of the tongue.  
The examiner noted other skin disabilities on the veteran's 
arms, hands, trunk, buttocks, and feet, but he indicated 
varying diagnoses for these.  None of the skin disabilities 
of the hands, arms, trunk, buttocks, or feet were diagnosed 
as erythema multiforme.  The diagnoses included gynecomastia, 
fibroma, xeroderma, dyshidrosis, and post-inflammatory hyper-
pigmentation.

The veteran was provided another VA examination in June 1998.  
The veteran told the examiner that the outbreaks of erythema 
multiforme always occurred only in his mouth.  The veteran 
reported that his last outbreak was in 1991.  On examination 
the veteran had scarring on the buccal mucosa bilaterally 
with no erosions.  The oropharynx was clear, otherwise.  The 
diagnosis was erythema multiforme, with no active lesions.

The veteran had another VA examination in June 2000.  The 
veteran again reported his history of erythema multiforme 
that affected his mouth.  The veteran complained of recurrent 
sores in his mouth, most recently just a week previously.  He 
indicated he had been taking Prednisone for a long time and 
has also taken acyclovir in the past.  The examiner noted the 
veteran had one three-millimeter ulcer on his right lower lip 
and hyperpigmentation of his beard area.  The examiner found 
that the veteran had no current manifestations of erythema 
multiforme, but that a review of the record revealed that the 
veteran had a history of recurrent mouth sores that other 
doctors determined were consistent with erythema multiforme.

The veteran underwent his most recent VA examination in March 
2005.  The veteran related his history of erythema multiforme 
including sores and ulcers in his mouth.  The veteran was 
taking Prednisone daily and told the examiner that he 
generally didn't have any skin manifestations except 
intermittent ulcers in his mouth.  On examination, there was 
no evidence of any other skin manifestations.  There was no 
evidence of any current erythema multiforme.  Examination of 
the oral cavity showed no ulcers on his lips or cheeks, only 
one or two millimeter size ulcers on the side of the tongue.  
There was some irregularity of the tongue surface but only 
two small ulcers.

A.  Old rating criteria

Under the old rating criteria a 30 percent rating is 
warranted for erythema multiforme if there is constant 
exudation or itching with extensive lesions or marked 
disfigurement  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  A higher rating, of 50 percent, is not warranted 
unless there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  Id.

There is no evidence of ulceration or crusting, or any 
systemic or nervous manifestations or exceptionally repugnant 
symptoms.  There are virtually no symptoms at all other than 
a few small ulcers in the veteran's mouth.  Under the old 
regulations there is no basis for a rating in excess of 30 
percent for the veteran's erythema multiforme. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

B.  New rating criteria in effect August 30, 2002

Under the new rating criteria a 30 percent rating is 
warranted for erythema multiforme when there is involvement 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total of at least six weeks or more but not constantly, 
during the past 12 month period.  38 C.F.R. § 4.118, DC 7806 
(2005).  A higher rating, of 60 percent, is not warranted 
unless there is involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12 months.  Id.

The treatment notes and VA examinations do not show that the 
veteran's skin disability covered more than 40 percent of his 
body or his exposed areas.  However, the record is clear that 
the veteran had been treated with constant systemic therapy 
consisting of Prednisone, which is a corticosteroid.  The VA 
examination in March 2005 indicated that the veteran has been 
constantly taking Prednisone for the last 45 years and 
continued that treatment to the present.  Based on the 
constant use of Prednisone for his erythema multiforme, the 
Board finds that a 60 percent rating is warranted from the 
date of change in the regulations.  The 60 percent rating is 
the maximum rating provided for by the applicable schedular 
criteria.  38 C.F.R. § 4.118, DC 7806 (2005).

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

Such an award must be based on a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) (2004) 
only where circumstances are presented which the Director, 
Compensation and Pension Service, might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest the appellant's 
erythema multiforme has caused marked employment interference 
or requires frequent medical treatment.  There is no evidence 
of hospitalization or significant ongoing treatment for his 
disability other than his continued use of Prednisone.  There 
is no indication he has lost any employment or been unable to 
work because of his skin disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further consideration of an extraschedular evaluation.  


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for the veteran's erythema multiforme, prior to August 30, 
2002, is denied.

Entitlement to a disability rating of 60 percent for the 
veteran's erythema multiforme, as of August 30, 2002, is 
granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


